DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
Regarding claim 1, the claim is to a method, but the claim includes a recitation of a judicial exception, in that the claim requires that the detection of a cancer is encompassed in a method which links the presence of the cancer to the levels of certain metabolites.
The exception is not integrated into a practical application, because the only recited steps involve “determining the level” of certain biomarkers, where is merely an extra-solution data gathering activity.  It also does not appear to be anything significantly more than the exception, again, because the step is merely data gathering of a broadly recited conventional nature.
Dependent claims appear unable to alter this analysis because they merely alter in a broad way the nature of the data gathering or alter the nature of the exception.
Discussion of the Prior Art
In the parent case, the examiner concluded that measuring the level of creatine riboside was novel activity.  The examiner concludes, based on his search, that measuring the level of metabolite 561+ is similarly novel.  Because all claims require the measurement of the level of at least one of these two metabolites, all claims appear novel as well.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A. HIXSON whose telephone number is (571)270-5027. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Christopher Adam Hixson/Primary Examiner, Art Unit 1797